Citation Nr: 1616725	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently transferred to the RO in Huntington, West Virginia.

The Veteran presented testimony at a hearing held in September 2012 via teleconference, with the Veteran at the VA Medical Center in Beckley, West Virginia before a Decision Review Officer in Huntington, West Virginia.  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his March 2012 VA Form 9 perfecting his appeal to the Board, the Veteran requested a Board hearing at his local VA office.  The Veteran was scheduled for such a hearing on January 30, 2014, and was provided notice of the time and place to appear in a December 2013 letter.  The Veteran submitted a letter, received by the VA RO on January 13, 2014, informing VA that he had recently undergone surgery and would be unable to travel to attend the scheduled hearing, and requesting that the hearing be rescheduled.  The claims file also contains a January 2014 report of general information noting that the Veteran telephoned the RO, referenced his earlier request to reschedule the hearing, and reasserted that he would not be able to attend the hearing scheduled for the end of the month.  Despite this communication, the Veteran was marked as a "no show" for the January 30, 2014 hearing.  Despite this fact, in August 2014, VA sent the Veteran notice that he had been placed on the list of persons wanting to appear for a Travel Board hearing; the Veteran returned the attached sheet indicating that he instead wanted a Board hearing by live videoconference.

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity to present evidence at the requested hearing.  Therefore, remand is required to schedule the Veteran for a Board hearing, by videoconference, so that he may provide evidence in support of his appeal seeking service connection for a right ankle disability.  See 38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. § 20.700(a) (2015). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before the Board, via videoconferencing equipment, in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.


	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




